DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
based upon the determination that travel assistance control for causing the hybrid vehicle to travel according to the drawn up travel plan has not been executed yet after the travel plan is drawn up, and based upon a determination that a total of consumption energy that is consumed in the travel segments is greater than a value obtained by adding a first margin value to a remaining battery power, execute the travel assistance control so as to cause the hybrid vehicle to travel according to the drawn up travel plan, and
based upon the determination that travel assistance control for causing the hybrid vehicle to travel according to the drawn up travel plan has been executed after the travel plan is drawn up, and based upon a determination that the total of consumption energy that is in the travel segments is greater than a value obtained by adding a second margin value less than the first margin value to the remaining battery power, maintain or adjust the travel plan and execute the travel assistance control so as to cause the hybrid vehicle to travel according to the maintained or adjusted travel plan.
The art of record does not teach or suggest a separate margin for when the travel assistance control is first executed and for when it has previously been executed. It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A WERNER/Patent Examiner, Art Unit 3747